Exhibit 10.4

2007 EXECUTIVE EMPLOYMENT AGREEMENT

THIS 2007 EMPLOYMENT AGREEMENT (this “Agreement”), dated as of the 31st day of
May, 2007, between REMINGTON ARMS COMPANY, INC., a Delaware corporation
(“Employer”), and John DeSantis (“Executive”).

R E C I T A L S:

1.     Employer is engaged in the business of designing, manufacturing,
marketing, and selling (a) sporting goods products, including, by way of
illustration, firearms and ammunition, as well as hunting and gun care
accessories and clay targets, for the global hunting and shooting sports
marketplace, and (b) products with law enforcement, military and government
applications, including, by way of illustration, surveillance technology
products and powdered metal products (the “Business”). Executive is experienced
in, and knowledgeable concerning, all aspects of the Business.

2.            Executive has heretofore been employed by Employer as the
President, Firearms Operations of Employer. Employer desires to continue to
employ Executive, and Executive desires to continue to be employed by Employer.

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation and benefits Employer agrees herein to pay Executive, and
of other good and valuable consideration, the receipt of which is hereby
acknowledged, Employer and Executive agree as follows:

1.            Agreement to Employ. Upon the terms and subject to the conditions
of this Agreement, Employer hereby employs Executive, and Executive hereby
accepts employment by Employer.

 

2.

Term; Position and Responsibilities.

(a)          Term of Employment. Pursuant to the terms of this Agreement,
Employer shall continue to employ Executive for the term commencing on the date
hereof and terminating as provided in Section 7. The period during which
Executive is employed pursuant to this Agreement shall be referred to as the
“Employment Period”.

(b)          Position and Responsibilities. During the Employment Period,
Executive will serve in the executive position specified in Section 1 of
Attachment A or in such other executive position as the Board of Directors of
Employer (the “Board”) may determine from time to time. Executive shall have
such duties and responsibilities as are customarily assigned to individuals
serving in the position to which he is assigned, and such other duties
consistent with Executive’s position as the Board or Chairman may specify from
time to time. Executive will devote all of his skill, knowledge and working time
to the conscientious performance of the duties of such position or positions
(except for (i) vacation time as set forth in Section 6(b) hereof and absence
for sickness or similar disability and (ii) to the extent that it does not
interfere with the performance of Executive’s duties hereunder, (A) such
reasonable time as may be

 

--------------------------------------------------------------------------------



devoted to service on outside charitable boards of directors and the fulfillment
of civic responsibilities or to service on the boards of such corporations as
Executive is serving on the date hereof or which he may hereafter join with the
consent of the Board and (B) such reasonable time as may be necessary from time
to time for personal financial matters).

3.            Base Salary. As compensation for the services to be performed by
Executive during the Employment Period, Employer will pay Executive the annual
base salary specified in Section 2 of Attachment A. The Board will review
Executive’s base salary annually during the Employment Period and, in the
discretion of the Board, may increase (but may not decrease) such base salary
from time to time based upon the performance of Executive, the financial
condition of Employer, prevailing industry salary levels and such other factors
as the Board shall consider relevant. The annual base salary payable to
Executive under this Section 3, as the same may be increased from time to time
and without regard to any reduction therefrom in accordance with the next
sentence, shall hereinafter be referred to as the “Base Salary”. The Base Salary
payable under this Section 3 shall be reduced to the extent that Executive
elects to defer such Base Salary under the terms of any deferred compensation,
savings plan or other voluntary deferral arrangement maintained or established
by Employer. The pay period under this Agreement shall equal one (1) month, and
Employer shall pay Executive the Base Salary for each pay period in semi-monthly
installments or in such other installments as are paid to other executives of
Employer.

 

4.

Incentive Compensation.

(a)          Annual Incentive Compensation During the Employment Period,
Executive shall be eligible to participate in Employer’s annual incentive
compensation plan for its executive officers as in effect from time to time (the
“Annual Incentive Compensation Plan”), at a targeted level specified in
Section 3 of Attachment A, and commensurate with his position and duties with
Employer based on reasonable performance targets established from time to time
by the Board or a committee thereof.

(b)          Other Incentive Plans. During the Employment Period, Executive
shall be eligible to participate in the Remington Arms Company, Inc. 2006 Long
Term Incentive Plan (the “Long Term Incentive Plan”) and in any other bonus or
incentive plans which Employer may hereafter establish in which other senior
executive officers of Employer are eligible to participate. Notwithstanding
anything to the contrary in the Long Term Incentive Plan, Executive shall be
treated for all purposes of the Long Term Incentive Plan as if he had become a
participant as of January 1, 2007.

5.            Employee Benefits. During the Employment Period (and thereafter to
the extent provided under the terms of Employer’s employee benefit plans or
programs), Executive shall be eligible to participate in any employee benefit
plans and programs as in effect from time to time generally made available to
similarly situated executives of Employer, in a manner consistent with the terms
and conditions of each such plan or program and on a basis that is commensurate
with Executive’s position and duties with Employer hereunder. In the event of a
conflict between any benefit plan or program and this Agreement, the terms of
this Agreement shall govern.

 

 

2

 

--------------------------------------------------------------------------------



 

6.

Expenses.

(a)          Business Travel. During the Employment Period, Employer shall
reimburse Executive for reasonable travel, lodging, meal and other reasonable
expenses incurred by him in connection with his performance of services
hereunder upon submission of evidence, satisfactory to Employer, to support the
existence and purpose of the incurred expense and otherwise in accordance with
Employer’s business travel reimbursement policy applicable to senior executives
as in effect from time to time. In the event Executive’s employment hereunder
terminates for any reason, Employer shall reimburse Executive (or in the event
of death, his personal representative) for expenses incurred by Executive on
behalf of Employer prior to the date of his termination of employment to the
extent such expenses have not been previously reimbursed by Employer pursuant to
this Section 6(a).

(b)          Vacation and Sick Leave. During the Employment Period, Executive
shall be entitled to vacation and sick leave as determined in accordance with
the prevailing policies of Employer applicable to senior executives.

 

7.

Termination of Employment.

(a)          Termination Due to Death or Disability. In the event that
Executive’s employment hereunder terminates due to death or is terminated by
Employer due to Executive’s Disability (as defined below), no termination
benefits shall be payable to or in respect of Executive except as provided in
Section 7(f)(ii). If Employer desires to terminate Executive’s employment due to
Executive’s Disability, it shall give notice to Executive as provided in Section
7(e). For purposes of this Agreement, “Disability” shall mean a physical or
mental disability that prevents the performance by Executive of his duties
hereunder lasting for a period of one hundred eighty (180) days or longer,
whether or not consecutive, in any twelve (12) month period. The determination
of Executive’s Disability shall be made by the Board after receiving an
evaluation from an independent physician selected by Employer and reasonably
acceptable to Executive and shall be final and binding on the parties hereto.

(b)          Termination by Employer for Cause. Employer may terminate Executive
for Cause. If Employer desires to terminate Executive’s employment for Cause, it
shall give notice to Executive as provided in Section 7(e). For purposes of this
Agreement, “Cause” shall mean (i) the failure of Executive substantially to
perform his duties hereunder (other than any such failure due to physical or
mental illness) or other material breach by Executive of any of his obligations
hereunder, after a demand for substantial performance or demand for cure of such
breach is delivered, and a reasonable opportunity to cure is given, to Executive
by Employer, which demand identifies the manner in which Employer believes that
Executive has not substantially performed his duties or breached his
obligations, (ii) Executive’s gross negligence or serious misconduct that has
caused or would reasonably be expected to result in material injury to Employer
or any of its affiliates, (iii) Executive’s conviction of, or entering a plea of
nolo contendere to, a crime that constitutes a felony, or (iv) violation of any
provision of Employer’s business ethics policy.

 

3

 

--------------------------------------------------------------------------------



(c)          Termination Without Cause. Employer may terminate Executive
“Without Cause”. If Employer desires to terminate Executive’s employment Without
Cause, it shall give notice to Executive as provided in Section 7(e). For
purposes of this Agreement, a termination “Without Cause” shall mean a
termination of Executive’s employment by Employer other than as described in
Section 7(a) or for Cause as defined in Section 7(b).

(d)          Termination by Executive. Executive may terminate his employment at
any time. If Executive desires to terminate for Good Reason, he shall give
notice to Employer as provided in Section 7(e). Notwithstanding the foregoing,
Executive may not terminate his employment for Good Reason if Employer has,
within fifteen (15) days of the receipt of Executive’s written notice of his
desire to terminate for Good Reason, cured the conduct alleged to give rise to
the basis for the Good Reason termination. For purposes of this Agreement, “Good
Reason” shall mean a termination of employment by Executive within thirty (30)
days following the occurrence of any of the following events without Executive’s
consent: (i) the assignment of Executive to a position the duties of which are a
material diminution of the duties contemplated by Section 2(b) hereof, (ii) a
reduction of Executive’s Base Salary or his Incentive Compensation Target
Opportunity pursuant to Section 4 and as set forth on Attachment A, (iii) the
assignment of Executive to a principal office located beyond a 50-mile radius of
Executive’s then current work place, or (iv) a material breach by Employer of
any of its obligations hereunder.

(e)          Notice of Termination. Any termination of Executive’s employment by
Employer pursuant to Section 7(a), 7(b) or 7(c), or by Executive pursuant to
Section 7(d), shall be communicated by a written “Notice of Termination”
addressed to the other party to this Agreement. A “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) subject to the provisions
of Section 7(i), specifies the effective date of termination. The failure by
Executive or Employer to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of the reason given for the
termination of Executive’s employment shall not waive any right of Executive or
Employer hereunder or preclude Executive or Employer from asserting such fact or
circumstance in enforcing Executive’s or Employer’s rights hereunder.

 

(f)

Payments Upon Certain Terminations.

(i)           If Executive’s employment is terminated by Employer Without Cause
or Executive terminates his employment for Good Reason, Employer shall pay or
provide to Executive as severance payments and benefits the following:

 

A.

Executive shall receive his Base Salary for the period from the Date of
Termination (as defined in Section 7(i) below) through the expiration of the
Severance Period as set forth on Attachment A, paid in semi-monthly installments
as provided in Section 3.

 

4

 

--------------------------------------------------------------------------------



 

B.

Executive shall receive the product of

 

(i)

the amount of incentive compensation that would have been payable to Executive
pursuant to the Annual Incentive Compensation Plan for the calendar year in
which his employment terminates with achievement of performance objectives
determined as of the Date of Termination, multiplied by

 

(ii)

a fraction, the numerator of which is equal to the number of days in such
calendar year that precede the Date of Termination and the denominator of which
is 365.

 

C.

Executive shall receive the amount of any incentive compensation earned and
payable under the terms of the Long Term Incentive Plan as of the Date of
Termination.

 

D.

Subject to the other terms and conditions of this subsection (D), Executive and
his dependents shall be permitted to participate in the health, dental and
prescription drug benefits provided to active employees and their dependents
under Employer’s Group Benefits Plan until Executive attains age 65 or, if
later, the end of the Severance Period (“Continuation Coverage”). Executive
shall be responsible for paying the premium charged for such Continuation
Coverage at the applicable active employee rate. The Continuation Coverage
provided to Executive and his dependents is intended to satisfy the continuation
of coverage requirements of Section 4980B of the Code and Part 6 of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“COBRA”). In
the event that the period of Continuation Coverage expires prior to the end of
the period of continuation coverage to which Executive and his dependents would
be entitled under COBRA (the “COBRA Period”), Executive and his dependents may
elect continuation coverage under COBRA (“COBRA Coverage”) for the remainder of
the COBRA Period. Executive and his dependents shall be responsible for paying
the full amount of the premium charged for such COBRA Coverage under the
Employer’s Group Benefits Plan.

Notwithstanding the foregoing provisions of this subsection (D), in the event
that the Continuation Coverage for whatever reason does not satisfy the
continuation of coverage requirements of COBRA, Executive and his dependents
shall be entitled to elect COBRA Coverage in lieu of the Continuation Coverage
described in this subsection (D). In such event, Executive and his dependents
shall be responsible for paying the full amount of the premiums charged for such
COBRA Coverage under the Employer’s Group Benefits Plan, and Employer shall no
longer have any obligation to provide Executive and his dependents with the
Continuation Coverage described in this subsection (D).

 

5

 

--------------------------------------------------------------------------------



In the event Employer cannot reasonably provide Executive and his dependents
with coverage under Employer’s Group Benefits Plan for the full Continuation
Coverage period, Employer may provide coverage under one or more alternative
plans or arrangements providing substantially equivalent coverage to the
coverage then being provided to active employees and their dependants under
Employer’s group benefits plan.

 

E.

During the Severance Period Employer shall reimburse Executive for the premiums
paid to continue coverage under any supplemental long-term disability policy
maintained by Executive as of January 1, 2007.

 

F.

During the Severance Period Executive shall be entitled to continue to
participate in the Remington Arms Company, Inc. All Groups Life Insurance Plan
(the “Life Insurance Program”) as in effect from time to time. Employer shall be
responsible for paying the premiums for such coverage.

 

G.

Executive shall receive his vested accrued benefits under the Remington Arms
Company, Inc. Pension and Retirement Plan and the Remington Arms Company 401(k)
Plan in accordance with the terms and provisions of such plans as in effect from
time to time.

 

H.

Executive shall receive his benefit under the Remington Supplemental Pension
Plan (the “SERP”) in accordance with the terms and provisions of the SERP as in
effect from time to time.

(ii)          Upon his death or Disability or if Employer terminates Executive’s
employment for Cause, Employer shall pay Executive his full Base Salary through
the Date of Termination, plus, in the case of termination upon Executive’s death
or Disability, a pro rata amount of incentive compensation pursuant to the
Annual Incentive Compensation Plan calculated in the same manner as Section
7(f)(i)(B) above (but excluding any time between the onset of a physical or
mental disability that prevents the performance by Executive of his duties
hereunder and the resulting Date of Termination). Executive shall not be
entitled to severance compensation under any severance compensation plan of
Employer when Executive receives compensation under this Section 7(f)(ii). Other
than severance compensation, any benefits payable to or in respect of Executive
under any otherwise applicable plans, policies and practices of Employer shall
not be limited by this provision. Any payments required to be made on account of
Executive’s death or Disability shall be made to Executive or his designated
beneficiary in the case of death no later than two and one-half (2½) months
following the end of the calendar year in which Executive’s employment
terminates on account of death or Disability.

(iii)         Notwithstanding anything to the contrary in this Agreement, in the
event of Employee’s voluntary termination without Good Reason or his termination
for Cause, Employer shall have the right to continue to pay Employee’s Base
Salary for a period of up to twelve (12) months following the Date of
Termination (which period shall also be referred to as the Severance Period),
paid in semi-monthly installments as provided in Section 3, in exchange for
Employee’s compliance with the covenants contained in Sections 9, 10 and 11.

 

6

 

--------------------------------------------------------------------------------



 

(g)

Conditions to Receipt of Payments Upon Certain Terminations

(i)           In consideration of the severance payments and benefits provided
in Section 7(f), Employee agrees to (A) waive all rights to post termination
benefits, other than vested equity awards and vested benefits under Employer’s
tax-qualified and non-qualified deferred compensation plans, if any, after the
Date of Termination, (B) waive any claims to other severance or termination
payments or benefits, and (C) execute a general release releasing Employer from
all claims, including but not limited to claims under the Age Discrimination in
Employment Act or for wrongful discrimination and wrongful discharge from
Employer, which release shall be in substantially the form attached hereto as
Attachment B. Prior to Executive’s termination of employment, the release of
claims may be revised by Employer. Employer may in any event modify the release
of claims to conform it to the laws of the local jurisdiction applicable to
Executive.

(ii)          Executive shall generally not have a duty to mitigate the costs to
Employer under Section 7(f), except that (A) if the period over which Employer
continues to pay Executive his Base Salary pursuant to Section 7(f) extends
beyond twelve (12) months from the Date of Termination, the amount payable
pursuant to Section 7(f) as Base Salary for any period after the expiration of
such twelve (12) months shall be reduced (but not below zero) by the amount of
compensation received by Executive for services performed in any capacity,
including self-employment, and (B) the continued benefits described in
subsections (E) through (G) (“Continued Benefits”) for such period shall be
reduced or canceled to the extent of any comparable benefit coverage offered to
Executive by a subsequent employer during the period the Continued Benefits are
to be provided.

(iii)         Notwithstanding the provisions of Section 7(f), Employer shall be
entitled to provide an alternate form of any particular benefit described in
subsections (D) through (G) (e.g., an individual insurance policy) so long as
such alternate form of benefit is substantially equivalent and no lapses in
coverage of Executive result from such change in benefits.

(h)          Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (A) if Executive’s employment is terminated by his
death, the date of his death, (B) if Executive’s employment is terminated by
Employer for Cause, the date on which Notice of Termination is given or, if
later, the date of termination specified in such Notice, as contemplated by
Section 7(e), and (C) if Executive’s employment is terminated by Employer
Without Cause, due to Executive’s Disability or by Executive for Good Reason,
thirty (30) days after the date on which Notice of Termination is given as
contemplated by Section 7(e) or, if no such Notice is given, the actual date of
termination of Executive’s employment; provided, however, that Employer may
discontinue Employee’s services hereunder during any notice period as long as
Executive continues to receive his Base Salary and benefits as if he were
continuing to provide such services.

 

7

 

--------------------------------------------------------------------------------



 

8.

Unauthorized Disclosure.

(a)          Without the prior written consent of the Board or its authorized
representative, except to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency,
in which event, Executive will use his best efforts to consult with Employer’s
Chairman prior to responding to any such order or subpoena, and except as
required in the performance of his duties hereunder, Executive shall not
disclose any confidential or proprietary trade secrets, customer lists,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, any information covered by the Uniform Trade
Secrets Act of Delaware or any other similar legal protections that may be
applicable (or any successor thereto), management organization information
(including data and other information relating to members of the Board, the
Board of Directors of RACI Holding, Inc. (“Holding”) and management of Employer
or Holding), operating policies or manuals, business plans, financial records,
packaging design or other financial, commercial, business or technical
information relating to Holding, Employer or any of their respective
subsidiaries or affiliates or that Holding, Employer or any of their respective
subsidiaries or affiliates may receive belonging to suppliers, customers or
others who do business with Holding, Employer or any of their respective
subsidiaries or affiliates (collectively, “Confidential Information”) to any
third person unless such Confidential Information has been previously disclosed
to the public or is in the public domain (other than by reason of Executive’s
breach of this Section 8). The parties expressly agree that Confidential
Information does not exist in written form only.

(b)          Executive acknowledges and agrees that he will have broad access to
Confidential Information, that Confidential Information will in fact be
developed by him in the course of his employment with Employer, and that
Confidential Information furnishes a competitive advantage in many situations
and constitutes, separately and in the aggregate, a valuable, special and unique
asset of Employer. Executive shall use his best efforts to prevent the removal
or disclosure of any Confidential Information from the premises of Employer,
except as required in connection with the performance of his duties as an
executive of Employer. Executive agrees that all Confidential Information
(whether now or hereafter existing) conceived, discovered or developed by him
during the Employment Period belongs exclusively to Employer and not to him.

 

9.

Non-Competition.

(a)          During the Employment Period and thereafter during the Restriction
Period (as defined in this Section 9), Executive shall not, directly or
indirectly, engage in, become employed by, serve as an agent or consultant to,
or become a partner, principal or stockholder (other than a holder of less than
one percent (1%) of the outstanding voting shares of any publicly held company)
of, or otherwise support, any business within the Restricted Area (as defined in
this Section 9) which engages in the Business or which is competitive with the
Business. For purposes of this Agreement, the “Restriction Period” shall be
equal to any Severance Period, and “Restricted Area” means any geographical area
in which Employer and its affiliates are engaged in the Business.

 

8

 

--------------------------------------------------------------------------------



(b)          Executive agrees and acknowledges that Employer and its affiliates
are engaged in the Business and sell and distribute their products throughout
the United States and other jurisdictions throughout the world, and that it
would not be reasonable to limit the geographic scope of this covenant to any
particular geographic location.

10.          Non-Solicitation of Employees. During the Employment Period and
thereafter during the Restriction Period, Executive shall not, directly or
indirectly, for his own account or for the account of any other person or entity
with which he is or shall become associated in any capacity, (a) solicit for
employment, employ or otherwise interfere with the relationship of Employer with
any person who at any time during the six (6) months preceding such
solicitation, employment or interference is or was employed by or otherwise
engaged to perform services for Employer other than any such solicitation or
employment during Executive’s employment with Employer on behalf of Employer, or
(b) induce or attempt to induce any employee of Employer who is a member of
management to engage in any activity which Executive is prohibited from engaging
in under any of Sections 8, 9, 10, 11, 12 or 13 hereof or to terminate his or
her employment with Employer.

11.          Non-Solicitation of Customers. During the Employment Period and
thereafter during the Restriction Period, Executive shall not, directly or
indirectly, solicit, divert or otherwise attempt to establish for himself or any
other person, firm or entity (other than Employer or its subsidiaries or
affiliates) any business relationship of a nature that is competitive with the
Business or any relationship of Employer with any person, firm or corporation
which during the twelve (12) month period preceding the prohibited conduct was a
customer, client or distributor of Employer or any of its subsidiaries or
affiliates.

12.          Return of Property. In the event of the termination of Executive’s
employment for any reason, or such earlier time as Employer may request,
Executive will deliver to Employer all of Employer’s property and documents and
data of any nature and in whatever medium pertaining to Executive’s employment
with Employer (except for that which is personal to Executive), and he will not
take with him any such property, documents or data of any description or any
reproduction thereof, or any documents containing or pertaining to any
Confidential Information.

13.          Non-Disparagement. During the Employment Period and thereafter
during the Restriction Period, Executive will not make any statement, written or
oral, whether expressed as a fact, opinion or otherwise, to any person (or
induce any third party to make any such statement) which disparages, impugns,
maligns, defames, libels, slanders or otherwise casts in an unfavorable light
Employer or any officer, director, shareholder or employee of Employer.

 

14.

Failure to Comply with Covenants.

(a)          Without limiting the damages available to Employer, in the event
that Executive fails to comply with any of the covenants in Sections 8, 9, 10,
11, 12 or 13, to the extent applicable, following his termination of employment,
and such failure continues following delivery of notice thereof by Employer to
Executive, all rights of Executive and any person claiming under or through him
to the payments and benefits described in Sections 7(f) and (h) shall thereupon
terminate and no person shall be entitled thereafter to receive any payments or

 

9

 

--------------------------------------------------------------------------------



benefits hereunder; provided, however, that Executive shall not have the option
of foregoing such payments and benefits in order to be relieved of compliance
with such covenants.

(b)          Executive acknowledges and agrees that the covenants and
obligations of Executive described in Sections 8, 9, 10, 11, 12 or 13 relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations will cause Employer irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that Employer shall be entitled to an injunction, restraining order or
such other equitable relief (without the requirement to post bond) as a court of
competent jurisdiction may deem necessary or appropriate to restrain Executive
from committing any violation of the covenants and obligations referred to in
this Section 14. These injunctive remedies are cumulative and in addition to any
other rights and remedies Employer may have at law or in equity. If Employer
does not prevail in obtaining any such injunctive relief, Employer shall
reimburse Executive for any legal expenses incurred by him in defending the
imposition of such injunctive relief.

15.          Intellectual Property. During the Employment Period, Executive will
disclose to Employer all ideas, inventions and business plans developed by him
during such period which relate directly or indirectly to the Business of
Employer or any of its subsidiaries or affiliates, including without limitation,
any process, operation, product or improvement which may be proprietary,
patentable or copyrightable. Executive agrees that all of the foregoing will be
the property of Employer and that he will at Employer’s request and cost do
whatever is necessary to secure the rights thereto by patent, copyright or
otherwise for Employer.

16.          Assignability; Merger or Consolidation; Assumption of Agreement.

(a)          The obligations of Executive hereunder may not be delegated, and
Executive may not, without Employer’s written consent, assign, transfer, convey,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any
interest herein. Any such attempted delegation or disposition shall be null and
void and without effect.

(b)          Employer and Executive agree that this Agreement and all of
Employer’s rights and obligations hereunder may be assigned or transferred by
Employer. Employer will require any successor (by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Employer, by agreement in form and substance reasonably satisfactory
to Executive, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that Employer would be required to perform it
if no such succession had taken place. Failure of Employer to obtain such
agreement prior to the effectiveness of any such succession shall entitle
Executive to compensation from Employer in the same amount and on the same terms
as Executive would be entitled hereunder if Employer terminated his employment
Without Cause as contemplated by Section 7(c), except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed both the date of the Notice of Termination and the
Date of Termination.

 

10

 

--------------------------------------------------------------------------------



17.          Entire Agreement. Except as otherwise expressly provided herein,
this Agreement (including the Attachments hereto) constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof,
and all promises, representations, understandings, arrangements and prior
agreements (including, without limitation, any predecessor agreement and any
agreement entered into prior to any predecessor agreement) relating to such
subject matter (including, without limitation, those between Executive and any
other person or entity) are merged into and superseded by this Agreement, and
the terms of any prior employment agreement or arrangement shall, from and after
the date of this Agreement, be of no further force or effect.

18.          Indemnification. Employer agrees that it shall indemnify, defend
and hold harmless Executive to the fullest extent permitted by law from and
against any and all liabilities, costs, claims and expenses, including without
limitation all costs and expenses incurred in defense of litigation, including
attorneys’ fees, arising out of the employment of Executive hereunder, except to
the extent arising out of or based upon the gross negligence or willful
misconduct of Executive. Costs and expenses incurred by Executive in defense of
litigation, including attorneys’ fees, shall be paid by Employer in advance of
the final disposition of such litigation upon receipt of an undertaking by or on
behalf of Executive to repay such amount if it shall ultimately be determined
that Executive is not entitled to be indemnified by Employer under this
Agreement.

19.          Compliance with Code Section 409A. To the extent applicable, the
parties hereto intend that this Agreement comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and all rules, regulations and other
similar guidance issued thereunder (“Code Section 409A”). The parties agree that
this Agreement shall at all times be interpreted and construed in a manner to
comply with Code Section 409A and that should any provision be found not in
compliance with Code Section 409A, the parties are contractually obligated to
execute any and all amendments to this Agreement deemed necessary and required
by Employer’s legal counsel to achieve compliance with Code Section 409A unless
such action results in substantial additional costs to Employer. By execution
and delivery of this Agreement, Executive irrevocably waives any objections he
may have to the amendments required by Code Section 409A. The parties also agree
that in no event shall any payment required to be made pursuant to this
Agreement be made to Employee unless compliant with Code Section 409A. In the
event amendments are required to make this Agreement compliant with Code Section
409A, Employer shall use its best efforts to provide Executive with
substantially the same benefits and payments he would have been entitled to
pursuant to this Agreement had Code Section 409A not applied, but in a manner
that is compliant with Code Section 409A and does not result in substantial
additional costs to Employer. The manner in which the immediately preceding
sentence shall be implemented shall be the subject of good faith negotiations
between the parties.

 

20.

Miscellaneous.

(a)          Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be resolved by binding arbitration. The
arbitration shall be held within the State of Delaware, and except to the extent
inconsistent with this Agreement, shall be conducted in accordance with the
Employment Arbitration Rules of the American Arbitration Association then in
effect at the time of the arbitration, and otherwise in accordance with

 

11

 

--------------------------------------------------------------------------------



principles which would be applied by a court of law or equity. The arbitrator
shall be acceptable to both Employer and Executive. If the parties cannot agree
on an acceptable arbitrator, the dispute shall be heard by a panel of three
arbitrators, one appointed by each of the parties and the third appointed by the
other two arbitrators. All expenses of arbitration shall be borne by the party
who incurs the expense or, in the case of joint expenses, by both parties in
equal portions, except that, in the event Executive prevails on the principal
issues of such dispute or controversy, all such expenses shall be borne by
Employer. Notwithstanding the above, however, because time is of the essence,
whenever a violation or threatened violation of the covenants contained in
Sections 8, 9, 10, 11, 12 and 13 is alleged, then the parties agree that the
enforcement of such covenants and any request for injunctive relief pursuant to
Section 14 shall be excepted from the provisions of this Section 20(a).

 

(b)

Governing Law; Consent to Jurisdiction.

(i)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware (without regard to conflict of law
principles thereof) applicable to contracts made and to be performed therein,
and in any action or other proceeding that may be brought arising out of, in
connection with or by reason of this Agreement, the laws of the State of
Delaware shall be applicable and shall govern to the exclusion of the laws of
any other forum.

(ii)          Any action to enforce any of the provisions of this Agreement,
except as provided in Section 20(a), shall be brought exclusively in a court of
the State of Delaware or in a Federal court located within the State of
Delaware, and by execution and delivery of this Agreement, Executive and
Employer irrevocably consent to the exclusive jurisdiction of those courts and
Executive hereby submits to personal jurisdiction in the State of Delaware.
Executive and Employer irrevocably waive any objection, including any objection
based on lack of jurisdiction, improper venue or forum non conveniens, which
either may now or hereafter have to the bringing of any action or proceeding in
such jurisdiction in respect to this Agreement or any transaction related
hereto. Executive and Employer acknowledge and agree that any service of legal
process by mail in the manner provided for notices under this Agreement
constitutes proper legal service of process under applicable law in any action
or proceeding under or in respect to this Agreement.

(c)          Taxes. Employer may withhold from any payments made under this
Agreement all federal, state, city or other applicable taxes as shall be
required by law.

(d)          Amendments. Except as otherwise provided in Section 19, no
provision of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is approved by the Board or a duly authorized
committee thereof. No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by any
party hereto to assert his or its rights hereunder on any occasion or series of
occasions.

 

12

 

--------------------------------------------------------------------------------



(e)          Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. Specifically, in the event any
part of the covenants set forth in Sections 8, 9, 10, 11, 12 or 13 are held to
be invalid or unenforceable, the remaining parts thereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included therein. In the event that any provision of Sections
8, 9, 10 or 11 is declared by a court of competent jurisdiction to be overbroad
as written, Executive specifically agrees that the court should modify such
provision in order to make it enforceable, and that a court should view each
such provision as severable and enforce those severable provisions deemed
reasonable by such court.

(f)           Notices. Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

 

(i)

If to Employer, to it at:

Remington Arms Company, Inc.

Post Office Box 700

Madison, North Carolina 27025

Attention: Secretary

 

 

(ii)

If to Executive, to him at the address listed in Section 5 of Attachment A.

(g)          Survival. Sections 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20(a),
(b), (c) and (f) and, if Executive’s employment terminates in a manner giving
rise to a payment under Section 7(f), Section 7(f) shall survive the termination
of Executive’s employment hereunder.

(h)          No Conflicts. Executive and Employer each represent that they are
entering into this Agreement voluntarily and that Executive’s employment
hereunder and each party’s compliance with the terms and conditions of this
Agreement will not conflict with or result in the breach by such party of any
agreement to which he or it is a party or by which he or it may be bound.

(i)           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.

(j)           Headings. The sections and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.

(k)          Recitals. The Recitals to this Agreement are incorporated herein
and shall constitute an integral part of this Agreement.

 

13

 

--------------------------------------------------------------------------------



21.          Acknowledgement. Executive (a) has had a reasonable amount of time
in which to review and consider this Agreement prior to signature, (b) has in
fact read the terms of this Agreement, (c) has the full legal capacity to enter
into this Agreement and has had the opportunity to consult with legal counsel
before signing this Agreement, (d) fully and completely understands the meaning,
intent and legal effect of this Agreement, and (e) has knowingly and voluntarily
executed this Agreement.

[Signatures on following page.]

 

14

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Employer has duly executed this Agreement by its authorized
representative and Executive has hereunto set his hand, in each case effective
as of the date first above written.

REMINGTON ARMS COMPANY, INC.

 

/s/ Thomas L. Millner

Chief Executive Officer

 

 

EXECUTIVE:

 

/s/ John DeSantis

 

 

15

 

--------------------------------------------------------------------------------



ATTACHMENT A – JOHN DeSANTIS

 

1.

POSITION:

President, Firearms Operations

2.

ANNUAL BASE SALARY:

$450,000.00

3.

INCENTIVE COMPENSATION TARGET OPPORTUNITY:

100%

4.

SEVERANCE PERIOD:

Twenty-four (24) months

5.

EXECUTIVE’S ADDRESS:

 

 

 

 

--------------------------------------------------------------------------------



ATTACHMENT B

 

REMINGTON ARMS COMPANY, INC.

 

GENERAL RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payment by Remington Arms Company, Inc. (“Remington”) of
the severance payments and benefits to me pursuant to that certain 2007
Executive Employment Agreement dated _____________, 2007 (the “Agreement”), I,
__________, agree to and do finally and completely release and forever discharge
Remington and its parents, subsidiaries and affiliates, and any one or more of
their employees, shareholders, officers, directors or agents (the “Releasees”)
from any and all liabilities, claims, obligations, demands and causes of action
of any and every kind or nature whatsoever, in law, equity or otherwise, known
or unknown, suspected or unsuspected, disclosed and undisclosed, which I now
have, own or hold, or claim to have, own or hold, or which I may have, own or
hold, or claim to have, own or hold, against each or any of the Releasees
arising from or relating to my employment with Remington and termination of that
employment.

This General Release and Waiver of Claims (this “Release”) includes, without
limiting the generality of the foregoing, claims arising under any provision of
federal, state or local law, any federal, state or local anti-discrimination
statute, ordinance or regulation, the Age Discrimination in Employment Act of
1967 (the “ADEA”), the Americans with Disabilities Act, the Family and Medical
Leave Act, Title VII of the Civil Right Act of 1964 and the Civil Right Act
1991, or the Employee Retirement Income Security Act of 1974, all as amended, or
any similar federal, state or local statutes, ordinances or regulations, or
claims in the nature of a breach of contract, claims for wrongful discharge,
emotional distress, defamation, fraud or breach of the covenant of good faith
and fair dealing, tort and wage or benefit claims (other than the payments to
which I am entitled under the Agreement); provided, however, that this Release
does not include actions brought to enforce the terms of this Release, including
any right to the termination payments and benefits described in the Agreement,
or to secure benefits under any other employee benefit plan or program of
Remington of which I am a participant unless expressly excluded by the
Agreement. If I violate the terms of this Release, I agree to pay the Releasees’
costs and reasonable attorneys’ fees.

I acknowledge that, among other rights subject to this Release, I am hereby
waiving and releasing any rights I may have under the ADEA, that this Release is
knowing and voluntary, and that the consideration given for this Release is in
addition to anything of value to which I was already entitled as an employee of
Remington.

As provided by law, I have been advised by Remington to carefully consider the
matters outlined in this Release and to consult with such professional advisors
as I deem appropriate, including a lawyer of my own choice. I acknowledge I have
had at least twenty-one (21) days from my receipt of this Release to consider
the terms and conditions set forth herein, and I understand that I have seven
(7) days following my execution of this Release to revoke my signature, in which
event this Release shall not be effective or binding on the parties, and I will
not receive any of the payments or benefits set forth in Section 7(f) of the
Agreement. I further

 

 

 

--------------------------------------------------------------------------------



understand fully and acknowledge the terms and consequences of this Release, and
I voluntarily accept them.

 

ACKNOWLEDGED AND AGREED TO,

INTENDING TO BE LEGALLY BOUND HEREBY:

 

Dated:________________________

___________________________________

 

Employee

 

 

 

NY2:#4742210

 

 